207 Ga. 52 (1950)
60 S.E.2d 150
BOOZER
v.
BOOZER.
17095.
Supreme Court of Georgia.
June 13, 1950.
Thomas L. Slappey, for plaintiff.
Clarke & Anderson, defendant.
ATKINSON, Presiding Justice.
Where there was evidence that the husband was the owner of a $4000 equity in two dwelling houses and a vacant lot on Kirkwood Avenue, S. E., certain tools and equipment used in his business as a plumbing contractor, weekly profits from his business of $200 per week, and that his wife had lived with him for forty years and raised six children, all of whom had reached their majority, and *53 that she had no independent income and was unable to work; and where the judgment for permanent alimony gave the wife a one-half interest in the equity in the real estate, $25 per week, and $100 as attorney's fees  this court cannot say as a matter of law that the judgment was excessive.
Judgment affirmed. All the Justices concur.